Case: 17-12935     Date Filed: 12/20/2018    Page: 1 of 54


                                                                           [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 17-12935
                            ________________________

                       D.C. Docket No. 9:17-cv-80221-RLR



JOAN E. FRIEDENBERG,
on behalf of herself and a class of similarly situated individuals,

                                                    Plaintiff-Appellant,

versus

SCHOOL BOARD OF PALM BEACH COUNTY,

                                                    Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (December 20, 2018)
               Case: 17-12935       Date Filed: 12/20/2018       Page: 2 of 54


Before ED CARNES, Chief Judge, MARCUS, and EBEL, ∗ Circuit Judges.

MARCUS, Circuit Judge:

       A suspicionless search by the government is presumptively unconstitutional.

So goes the basic hornbook law of the Fourth Amendment. The details are a bit

more complex. Suspicionless searches are permissible in a narrow band of cases

where they serve sufficiently powerful and unique public needs. The force of these

needs depends heavily on the context in which the search takes place.

       At issue today is a matter of first impression -- whether a county school

board may require all applicants for substitute teacher positions to submit to and

pass a drug test as a condition of employment. That is, to put it more directly,

whether the Palm Beach County School Board (the “School Board”) may, without

any suspicion of wrongdoing, collect and search -- by testing -- the urine of all

prospective substitute teachers. We think that the School Board has a sufficiently

compelling interest in screening its prospective teachers to justify this invasion of

the privacy rights of job applicants, and thus conclude that the School Board has

not violated the constitutional mandate barring unreasonable searches and seizures.

As we see it, ensuring the safety of millions of schoolchildren in the mandatory

supervision and care of the state, and ensuring and impressing a drug-free



∗ Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
                                               2
              Case: 17-12935     Date Filed: 12/20/2018    Page: 3 of 54


environment in our classrooms, are compelling concerns. Because we recognize

today a special need to conduct such testing, and because the balance of interests

weighs heavily in its favor, we hold that the suspicionless testing of substitute

teacher applicants in Palm Beach County is permissible and affirm the district

court’s denial of a preliminary injunction.

                                          I.

                                          A.

      Joan Friedenberg applied for several advertised positions -- tutor, substitute

teacher, and early childhood aide -- in the Palm Beach County School District.

Among other things, the online application required Friedenberg to agree to be

tested for drugs. In February 2017, Friedenberg received a conditional offer to

become a substitute teacher. She was told, however, that she would need to be

fingerprinted -- for a full background check -- and would need to pass a drug test

before she could be officially hired. Friedenberg was fingerprinted but refused to

submit to drug testing.

      Since our constitutional analysis depends in substantial measure on the

specific facts and the unique circumstances found in our public schools, we are

obliged to examine closely the testing protocol adopted by the School District, the

efficacy of the testing regime, and the duties and responsibilities of substitute

public school teachers. The drug testing was required under the School District’s


                                           3
                Case: 17-12935        Date Filed: 12/20/2018        Page: 4 of 54


“Drug and Alcohol-Free Workplace” policy, which provides for drug testing to be

performed in conformity with Florida’s Administrative Code. See Fla. Admin

Code. R. 59A-24.005(3). The policy required, among other things, pre-

employment drug testing of all job applicants. The relevant provision read this

way:

       Pre-employment screening will be required of all applicants before
       employment with the District. Any applicant who tests positive in the
       pre-employment screening for a drug as defined in this Policy will not
       be hired and is not eligible to re-apply for employment with the
       District for one year following the confirmed positive test.

The School District has a separate policy requiring suspicionless drug testing of

those employees and volunteers who perform “safety-sensitive functions,” mostly

involving the operation of commercial vehicles.1

       Under the pre-employment drug-testing policy, the applicant typically

provides a urine sample in the privacy of a bathroom stall. Fla. Admin Code. R.

59A-24.005(3). While the applicant provides the sample, collection site staff

remain in the room, but outside the stall. Fla. Admin Code. R. 59A-

24.005(3)(c)(7). Before collection, applicants are asked to wash their hands, empty

their pockets, remove outer clothing, and place all personal belongings aside. Fla.




1
  In relevant part, the safety-sensitive employee testing policy provides that “[a]ll applicants for
employment in any covered position safety-sensitive position [sic] . . . shall undergo drug and
alcohol testing as a condition precedent to employment . . . . Any applicant who tests positive in
the pre-employment screening . . . is not eligible for employment with the District.”
                                                 4
              Case: 17-12935     Date Filed: 12/20/2018    Page: 5 of 54


Admin Code. R. 59A-24.005(3)(c)(5)–(6). A wallet may be kept, but staff may

search it for contaminants. Fla. Admin Code. R. 59A-24.005(3)(c)(5). After

collection, the testing staff observe the urine sample for evidence of tampering.

Fla. Admin Code. R. 59A-24.005(3)(c)(12). If tampering is suspected, a

supervisor may approve collection of a second sample under direct observation by

a person of the same gender as the applicant. Fla. Admin Code. R. 59A-

24.005(3)(c)(13). Drug-tested applicants are also required to disclose all

medications they are taking before being tested.

      Select information from the drug testing is reported to the School Board.

Among other things, positive test results, including the substance or substances for

which the specimen tested positive, are reported. The reports also indicate whether

an individual refused testing or left the testing site. Five individuals within the

School Board’s Department of Risk and Benefits Management receive this

information. The results are held in a “confidential electronic medical folder” and

are not reported to any law enforcement official. The hiring school site or

department is informed only that the applicant did not pass a medical examination.

Moreover, self-disclosed information about medications is seen only by the

collection staff and a review officer -- a position the District outsources.

      Testing under this policy has revealed relatively few positive results. In

2016, 4,965 job applicants were subject to the District’s pre-employment


                                           5
              Case: 17-12935     Date Filed: 12/20/2018    Page: 6 of 54


screening. Of that total, forty individuals were disqualified by testing positive or

failing to submit to the drug test. The disqualifications included thirty-three

positive tests and seven individuals who refused to take the test or left the testing

site. That is, of 4,958 job applicants who submitted to drug testing, 0.67 percent

tested positive. Twenty-seven of the thirty-three positive tests were positive for

marijuana; three more were positive for benzodiazepines (antianxiety drugs), two

for cocaine, and one for opiates.

      Among the forty job applicants disqualified by the drug testing regime were

twenty-five applicants for noninstructional roles and fifteen applicants for

instructional roles, including six substitute teacher applicants. Of the six

disqualified substitute teacher applicants, four tested positive for marijuana, one

tested positive for cocaine, and one refused to take the test. Eleven of the forty

disqualified applicants began work with the District and worked for some time

before the results of the drug test disqualified them, including three teachers and a

coach. Notably, the record does not reflect how many applicants for substitute

teachers -- or how many applicants for instructional positions -- were tested of the

total number of job applicants tested during the 2016 year. Nor is there any

empirical data addressing how many would-be applicants for instructional

positions were deterred by the County’s drug-testing regime.




                                           6
              Case: 17-12935     Date Filed: 12/20/2018    Page: 7 of 54


      The typical workday of a substitute teacher in the School District includes

five to six hours of classroom time, generally alone with students. Before the

school day, substitute teachers check in and are seen by others, such as a school

principal, in the school office; they also check out at the office at the end of the

day. During the day, substitutes may be monitored by supervisors or by other

teachers through classroom visits or perhaps when taking students to lunch, recess,

or other locations. Substitute teachers also have a variety of safety-related

responsibilities which include monitoring students for safety purposes, such as

preventing or stopping fights; reporting and addressing hazards or other unsafe

circumstances; detecting and promptly responding to student health issues;

detecting and reporting student drug use or possession; and reporting suspected

child abuse. As the Chief of the County’s school district police explained, school

personnel, including substitute teachers, are “on the frontlines of securing the

campus and are often the first responders to any given incident.”

      According to the School District’s Substitute Teacher Handbook, a

substitute teacher’s specific responsibilities include addressing student behavior

and emergencies. Thus, for example, any complaint about student illness “should

receive immediate attention.” Student accidents must be reported immediately as

well. And control of the classroom is characterized as “a primary concern.” The

Handbook further provides: “It is [the substitute teacher’s] responsibility to discuss


                                           7
                 Case: 17-12935     Date Filed: 12/20/2018   Page: 8 of 54


any limitation or restriction with the substitute contact before [the substitute

teacher] begin[s] the assignment so that [the substitute teacher] will be prepared to

provide safety and accountability for students in any situation and at all times.”

And the Handbook says that substitutes are “as legally responsible for students,

equipment, and materials as is the regular teacher.”


                                            B.

          In February 2017, Friedenberg sued the School Board in the United States

District Court for the Southern District of Florida, claiming that the requirement of

suspicionless drug testing of School District employment applicants violated the

Fourth Amendment. She sought class action relief, describing the putative class as

including “[a]ll job applicants for non-safety-sensitive positions with the Palm

Beach County School District.” Friedenberg sought declaratory and injunctive

relief.

          Friedenberg moved the district court for preliminary injunctive relief,

arguing, among other things, that she could establish a substantial likelihood of

success on the merits. After conducting a hearing, the district court denied

preliminary injunctive relief. As an initial matter, the district court determined that

Friedenberg had established standing to challenge only the application of the drug-

testing policy to substitute teachers, not as to all School District employment

applicants. Therefore, the court addressed only suspicionless drug testing of

                                             8
              Case: 17-12935      Date Filed: 12/20/2018    Page: 9 of 54


substitute teacher applicants. The district court also concluded that the School

Board had established a special need to conduct suspicionless drug testing of

substitute teacher applicants. It explained that even “a momentary lapse of

attention . . . could be the difference between life and death,” and that while “the

magnitude of the public safety risk presented by an impaired teacher is not

comparable to that presented by an impaired railway operator or armed customs

official,” the special responsibility of substitute teachers for “the care of society’s

most vulnerable members” was distinct and notable.

      The district court then determined that the balance of interests strongly

favored the policy of suspicionless testing of substitute teacher applicants. And

though Friedenberg’s privacy interests were implicated in the testing regime, the

district court concluded that the urinalysis was a “relatively noninvasive” process

and the testing regime was “not unduly intrusive.” The court found that “although

the efficacy of the scheme is not beyond question, the need asserted by [the School

Board] -- the protection of the children under a substitute teacher’s charge -- is

compelling indeed.” Accordingly, Friedenberg had not established a substantial

likelihood of success on the merits.

      Friedenberg then filed this interlocutory appeal.




                                            9
             Case: 17-12935      Date Filed: 12/20/2018    Page: 10 of 54


                                          II.

      We review the denial of a preliminary injunction for abuse of discretion.

See, e.g., Siegel v. LePore, 234 F.3d 1163, 1175 (11th Cir. 2000) (en banc). A

preliminary injunction may be entered when a plaintiff establishes four elements:

“(1) a substantial likelihood of success on the merits; (2) a substantial threat of

irreparable injury; (3) that the threatened injury to the plaintiff outweighs the

potential harm to the defendant; and (4) that the injunction will not disserve the

public interest.” Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir. 2002) (citing

Suntrust Bank v. Houghton Mifflin Co., 268 F.3d 1257, 1265 (11th Cir. 2001)).

Here the district court determined that a preliminary injunction was not warranted

because Friedenberg had not shown a substantial likelihood of success on the

merits. The heart of this dispute surrounds whether, on this preliminary record,

there is a substantial likelihood that the drug testing policy violates the Fourth

Amendment. We hold that there is not.

      The Fourth Amendment protects the “right of the people to be secure in their

persons . . . against unreasonable searches and seizures.” U.S. Const. amend. IV.

Undeniably the school district’s urinalysis drug tests are searches that implicate the

Fourth Amendment. See, e.g., Nat’l Treasury Emps. Union v. Von Raab, 489 U.S.

656, 665 (1989). We consider whether the search is a reasonable one.




                                          10
             Case: 17-12935     Date Filed: 12/20/2018     Page: 11 of 54


      “The default rule in this context . . . is that ‘to be reasonable under the

Fourth Amendment, a search ordinarily must be based on individualized suspicion

of wrongdoing.’” AFSCME v. Scott, 717 F.3d 851, 866 (11th Cir. 2013) (quoting

Chandler v. Miller, 520 U.S. 305, 313 (1997)). However, “neither a warrant nor

probable cause, nor, indeed, any measure of individualized suspicion, is an

indispensable component of reasonableness in every circumstance.” Von Raab,

489 U.S. at 665. The Supreme Court has developed a narrow exception to the

Fourth Amendment expectation of individualized suspicion where a search “serves

special governmental needs.” Id.; Griffin v. Wisconsin, 483 U.S. 868, 873 (1987)

(search made without individualized suspicion of wrongdoing can be reasonable

“when special needs, beyond the normal need for law enforcement, make the

warrant and probable-cause requirement impracticable” (quotation omitted)). The

special need must raise a “concern[] other than crime detection,” and in order to

satisfy the Fourth Amendment, the special need must be “substantial -- important

enough to override the individual’s acknowledged privacy interest, sufficiently

vital to suppress the Fourth Amendment’s normal requirement of individualized

suspicion.” Chandler v. Miller, 520 U.S. 305, 314, 318 (1997).

      When a special need is claimed, we are obliged to “undertake a context-

specific inquiry, examining closely the competing private and public interests

advanced by the parties.” Id. at 314. And “[i]n limited circumstances, where the


                                          11
             Case: 17-12935     Date Filed: 12/20/2018    Page: 12 of 54


privacy interests implicated by the search are minimal, and where an important

governmental interest furthered by the intrusion would be placed in jeopardy by a

requirement of individualized suspicion, a search may be reasonable despite the

absence of such suspicion.” Skinner v. Ry. Labor Execs. Ass’n, 489 U.S. 602, 624

(1989). As we wrote in AFSCME v. Scott, 717 F.3d 851 (11th Cir. 2013), a

“‘compelling state interest,’ in the Fourth Amendment context, [does not describe]

a fixed, minimum quantum of governmental concern.” Id. at 717 F.3d at 867

(quotations omitted). Resolving a case like this one requires identifying what

interest the government has, then measuring the weight of that interest and,

eventually, balancing it against other factors. See id.

      Our consideration of the merits then is twofold. Once a plaintiff has shown

that the government conducted a search without individualized suspicion -- which

the School Board concedes -- the burden shifts to the government to establish that

it has a “special need” sufficient to warrant departure from the Fourth

Amendment’s baseline requirement of individualized suspicion. See Id. at 880. If

a special need is presented, we “undertake a context-specific inquiry, examining

closely the competing private and public interests advanced by the parties to

determine the reasonableness of the search.” Lebron v. Sec’y, Fla. Dep’t of

Children & Families, 710 F.3d 1202, 1207 (11th Cir. 2013) (quotation omitted).

At this balancing stage, “the ultimate burden of persuasion remains squarely on the


                                          12
             Case: 17-12935     Date Filed: 12/20/2018    Page: 13 of 54


plaintiff.” AFSCME, 717 F.3d at 880. On this record, and in the unique context of

public schools, we are satisfied that the School Board’s testing regime as applied to

substitute teacher applicants is a reasonable one, and the district court committed

no abuse of discretion in denying a preliminary injunction.

                                          III.

      Neither the Supreme Court nor this Court has ever faced the question

whether there is a sufficiently compelling need to justify the invasion of privacy

entailed in suspicionless drug testing of public school teachers. But we are not

writing on a blank slate. The Supreme Court has considered the constitutionality

of suspicionless drug-testing regimes five times in the past thirty years. It has

found special needs compelling enough to permit suspicionless drug testing of

public school students participating in extracurricular activities and also of

government employees whose work implicates public safety.

                                          A.

      For our purposes, the relevant precedent begins with the Supreme Court’s

declaration that, for Fourth Amendment purposes, public schools are unique. In

New Jersey v. T.L.O., 469 U.S. 325 (1985), the Court set out as a foundational

principle that “[a]lthough the underlying command of the Fourth Amendment is

always that searches and seizures be reasonable, what is reasonable depends on the

context within which a search takes place.” Id. at 337. In that case, a student had


                                          13
             Case: 17-12935     Date Filed: 12/20/2018    Page: 14 of 54


been caught smoking in a school lavatory and a school administrator had searched

her purse. Id. at 328. It will come as no surprise that the administrator, an

Assistant Vice Principal, had not sought or obtained a warrant before performing

this search. See id. The Assistant Vice Principal was a state actor and the Fourth

Amendment was applicable to this warrantless search, see id. at 336, but the Court

held that the search was constitutional, id. at 332–33.

      The Court weighed the student’s privacy interests against “the school’s

equally legitimate need to maintain an environment in which learning can take

place.” Id. at 340. Students had “perfectly legitimate reasons” to bring personal

property to school, and to expect some level of privacy against searches of that

property. See id. at 338–39. Notwithstanding “the difficulty of maintaining

discipline in the public schools,” “the situation [was] not so dire” that schools

would be treated, for Fourth Amendment purposes, like prisons, and students

treated like prisoners who had no “legitimate expectations of privacy.” Id. at 338

(noting that a prisoner’s interest in privacy was negligible when compared to the

government interest in preserving order in prisons) (quoting Ingraham v. Wright,

430 U.S. 651, 669 (1977)). School officials, nonetheless, had a “substantial

interest . . . in maintaining discipline in the classroom and on school grounds.” Id.

at 339. To do this required “close supervision” and “the enforcement of rules

against conduct that would be perfectly permissible if undertaken by an adult.” Id.


                                          14
             Case: 17-12935     Date Filed: 12/20/2018   Page: 15 of 54


      Balancing these competing values, the Court determined that the need for

school administrators to preserve order tipped the scales against the student’s

interest in privacy. See id. at 340–43. Students would not be stripped of their

privacy interests under the Fourth Amendment, but their rights would be less

robust than a typical adult’s right to be free from a search by a typical government

agent. At the core of the Court’s holding was “the need to maintain an

environment in which learning [could] take place.” Id. at 340. The school setting

itself “require[d] some easing of the restrictions to which searches by public

authorities are ordinarily subject.” Id.

      Going forward, the Court has taken to describing contexts, like schools,

where the warrant requirement has been relaxed, as presenting “special needs.”

This terminology was coined by Justice Blackmun, concurring in the judgment in

T.L.O., who described the school setting as among “those exceptional

circumstances in which special needs, beyond the normal need for law

enforcement, make the warrant and probable-cause requirement

impracticable . . . .” Id. at 351 (Blackmun, J., concurring in the judgment). Justice

Blackmun’s terminology was adopted by a majority of the Court in O’Connor v.

Ortega, 480 U.S. 709 (1987), which held that “special needs” were also present in

government workplaces. Id. at 725 (plurality opinion); id. at 732 (Scalia, J.,

concurring in the judgment). There, a plurality held that public employers could


                                           15
             Case: 17-12935      Date Filed: 12/20/2018    Page: 16 of 54


conduct searches of employees’ offices, desks, filing cabinets, and the like, without

warrants. See id. at 725–26 (plurality opinion). If a public employer intruded on

an employee’s protected privacy interest through a “legitimate work-related”

search or an “investigation[] of work related misconduct,” the employer’s search

“[would] be judged by the standard of reasonableness.” Id. at 725. Later that same

Term, the Court found that “special needs, beyond the normal need for law

enforcement” also justified reasonable, warrantless searches of a probationer’s

home by probation officers. See Griffin, 483 U.S. at 875–76.

      The “special needs” that justified warrantless searches in schools returned in

two drug-testing cases that are highly instructive for our analysis today. In the first

of these, Vernonia School District 47J v. Acton, 515 U.S. 646 (1995), the Supreme

Court considered suspicionless drug testing of student athletes in an Oregon public

school district. The district, after observing an increase in drug use and drug-

related problems among the student body, had required all students participating in

school athletics to take drug tests. Id. at 649–50. The Court upheld this testing

regime as constitutional. Id. at 666. Citing T.L.O., the Court emphasized that it

had previously “found . . . ‘special needs’ to exist in the public school context.” Id.

at 653 (citing T.L.O., 469 U.S. at 340–41). These special needs were critical for

the Court, which observed in no uncertain terms that “Fourth Amendment

rights . . . are different in public schools than elsewhere.” Id. at 656. In the end,


                                          16
             Case: 17-12935     Date Filed: 12/20/2018    Page: 17 of 54


the Court concluded that the school context was determinative. Id. at 665 (“We

caution against the assumption that suspicionless drug testing will readily pass

constitutional muster in other contexts. The most significant element . . . [is] that

the Policy was undertaken in furtherance of the government’s responsibilities,

under a public school system, as guardian and tutor of children entrusted to its

care.”).

      Vernonia’s reasoning differed from T.L.O.’s, though, in that Vernonia also

focused on the status of students, who it identified as “(1) children, who (2) have

been committed to the temporary custody of the State as schoolmaster.” Id. at 654.

Children “lack some of the most fundamental rights of self-determination” and

“are subject . . . to the control of their parents or guardians.” Id. School teachers

and administrators “stand in loco parentis over the children entrusted to them.” Id.

at 654. They exercise a “degree of supervision and control that could not be

exercised over free adults.” Id. at 655.

      While “reasonableness” remained the touchstone for measuring the

lawfulness of a Fourth Amendment search, the school setting and the status of

students informed what would be reasonable: “the ‘reasonableness’ inquiry cannot

disregard the schools’ custodial and tutelary responsibility for children.” Id. at

656. In schools, students “have a lesser expectation of privacy than members of

the population generally,” and student athletes could expect even less privacy than


                                           17
             Case: 17-12935      Date Filed: 12/20/2018    Page: 18 of 54


typical students. Id. at 657 (quoting T.L.O., 469 U.S. at 348 (Powell, J.,

concurring)). The Court considered the government’s interest in deterring drug use

by schoolchildren and the efficacy of this testing regime in furthering that interest.

See id. at 661–64. Ultimately, “the relevant question is whether the search is one

that a reasonable guardian or tutor might undertake.” Id. 665.

      Seven years later, in Board of Education v. Earls, 536 U.S. 822 (2002), the

Supreme Court once again upheld suspicionless drug testing of public school

students. This time, the policy in question provided for suspicionless drug testing

of all students participating in any competitive extracurricular activities -- not just

athletics but “the Academic Team, Future Farmers of America, Future

Homemakers of America, band, choir, pom pon, [and] cheerleading.” Id. at 826.

These students were “required to take a drug test before participating in an

extracurricular activity, [and had to] submit to random drug testing while

participating in that activity.” Id. Once again, the Court emphasized the unique

setting of our public schools for Fourth Amendment purposes. Id. at 830. Looking

to Vernonia and T.L.O., the Court reiterated that “Fourth Amendment rights are

different in public schools.” Id. at 829–30 (quoting Vernonia, 515 U.S. at 656)

(alteration adopted). Indeed, again in Earls, “the context of the public school

environment serve[d] as the backdrop for the analysis of the privacy interest at

stake and the reasonableness of the drug testing policy in general.” Id. at 830.


                                           18
             Case: 17-12935     Date Filed: 12/20/2018    Page: 19 of 54


And still again the Supreme Court concluded that our public schools had a

sufficiently compelling interest in the prevention and deterrence of student drug

use to create a “special need” for Fourth Amendment purposes. Id. at 838.

      The Court elaborated on the unique nature of the school setting. Students

have reduced privacy interests “in a public school environment where the State is

responsible for maintaining discipline, health, and safety.” Id. at 830. Schools

have a responsibility to maintain control, drawn from the need to educate and to

create an environment conducive to learning. Id. at 831 (quoting New Jersey v.

T.L.O., 469 U.S. 325, 350 (1985) (Powell, J., concurring)). Just as in previous

cases, the Court considered “the nature of the privacy interest,” id. at 830, and “the

character of the intrusion,” id. at 832, as balanced against “the nature and

immediacy of the government’s concerns and the efficacy of the Policy in meeting

them,” id. at 834. And just like in T.L.O. and Vernonia, the warrantless searches

passed constitutional muster. Id. at 838.

                                            B.

      In two cases that arose outside the school context, the Court identified still

other versions of “special needs,” and made it abundantly clear that adult

government employees in some safety-sensitive positions could be required to pass

suspicionless drug tests as a condition of their employment.




                                            19
              Case: 17-12935       Date Filed: 12/20/2018      Page: 20 of 54


       The first of these cases was Skinner v. Railway Labor Executives Ass’n, 489

U.S. 602 (1989). There, the Supreme Court concluded that the government had a

sufficiently compelling reason to test railroad employees who had been involved in

railroad accidents,2 because “[t]he Government’s interest in regulating the conduct

of railroad employees to ensure safety . . . present[ed] special needs beyond normal

law enforcement that may justify departures from the usual warrant and probable-

cause requirements.” Id. at 620. Evidence had established that “on-the-job

intoxication was a significant problem in the railroad industry,” and that in about a

decade, there had been twenty-one significant accidents causing deaths and injuries

that had involved alcohol or drug use. Id. at 607. The delay imposed by a warrant

requirement would frustrate detection of misconduct because alcohol and certain

other drugs would leave the bloodstream before they could be detected. See id. at

623. Skinner established the basic proposition that the government had an

important interest in safety because the protection of life and property depended on

railroad employees working effectively. Id. at 620.

       Though the Court did not speak in comparative terms, the “special needs”

presented in Skinner carried, in some ways, higher stakes than those the Court had


2
  Technically, the drug tests at issue in Skinner were required and performed by private
employers -- railroad companies -- but were conducted in accordance with regulations governing
these employers that had been promulgated by the Federal Railroad Administration. See
Skinner, 489 U.S. at 608–12; 614–16. There were sufficient indicia of “the Government’s
encouragement, endorsement, and participation [in the testing regime],” and thus the Fourth
Amendment was implicated. Id. at 615–16.
                                              20
             Case: 17-12935     Date Filed: 12/20/2018    Page: 21 of 54


identified in the school cases. The railroad employees were “engaged in safety-

sensitive tasks” and the testing regime served not just to maintain order or promote

a particular type of environment, but to “prevent accidents and casualties in

railroad operations that result from impairment of employees by alcohol or drugs.”

Id. at 620–21 (quoting 49 C.F.R. § 219.1(a) (1987)). These employees

“discharge[d] duties fraught with such risks of injury to others that even a

momentary lapse of attention c[ould] have disastrous consequences.” Id. at 628.

Moreover, the employees had diminished privacy expectations because of “their

participation in an industry that is regulated pervasively to ensure safety.” Id. at

627. Those in safety-sensitive roles could “cause great human loss” if impaired by

drug or alcohol use, and impairment might not be outwardly apparent before a

serious incident occurred. Id. at 628. Accordingly, “the Government’s compelling

interests outweigh[ed] privacy concerns.” Id. at 633.

      On the same day Skinner was handed down, the Supreme Court also upheld

the suspicionless urine testing of two distinct groups of safety-sensitive Customs

Service employees: those applying for positions directly involved in drug

interdiction and those applying for positions that would require carrying a firearm.

Von Raab, 489 U.S. 664. Testing was performed after qualification for the

position but before beginning in either role. Id. at 661. The testing regime, the

government urged, was about both prevention and deterrence. It was meant “to


                                          21
             Case: 17-12935     Date Filed: 12/20/2018    Page: 22 of 54


deter drug use among those eligible for promotion to sensitive positions . . . and to

prevent the promotion of drug users to those positions.” Id. at 666. These dual

needs “present[ed] a special need that may justify departure from the ordinary

warrant and probable-cause requirements” of the Fourth Amendment. Id.

      Von Raab relied heavily on the unique functions performed by these

Customs employees. Id. at 668. Customs employees did not all face the moment-

to-moment life-and-death situations that railroad employees did, but, the Customs

Service was, as the Court put it, “our Nation’s first line of defense against one of

the greatest problems affecting the health and welfare of our population” -- drug

smuggling. Id. The Supreme Court suggested that employees involved in drug

interdiction could be tested because drug users would be “unsympathetic to their

mission of interdicting narcotics,” or might even actively participate in a drug

trafficking scheme. Id. at 670. These employees also were at risk of physical

violence by traffickers, temptation from access to seized drugs, and susceptible to

being targeted for bribery. Id. at 669. The government thus had a “compelling

interest” in ensuring that those employees were “physically fit, and [had]

unimpeachable integrity and judgment.” Id. at 670. Moreover, employees whose

jobs required them to carry firearms “discharge[d] duties fraught with such risks of

injury to others that even a momentary lapse of attention c[ould] have disastrous

consequences.” Id. (quoting Skinner, 489 U.S. at 628).


                                          22
             Case: 17-12935     Date Filed: 12/20/2018    Page: 23 of 54


      The Court concluded that, when balancing the interests involved, “the

Government’s need to conduct the suspicionless searches . . . outweigh[ed] the

privacy interests of employees engaged directly in drug interdiction, and of those

who otherwise are required to carry firearms.” Id. at 668. Like the employees in

Skinner, Customs Service employees entering these specialized roles had

diminished expectations of privacy because they could reasonably expect they

would be subjected to additional precautions and inquiries. Id. at 672. While

collecting urine could be a “substantial” invasion of privacy in other settings, the

workplace can “render entirely reasonable certain work-related intrusions . . . that

might be viewed as unreasonable in other contexts.” Id. at 671. The “compelling

interests in safety and in the integrity of our borders” outweighed the privacy

interests implicated, and so the testing was found to be reasonable. Id. at 672, 677.

      In this Court, we’ve said that “the principle we draw from Skinner is that

government employees engaged in safety-sensitive tasks . . . may be subject to

suspicionless drug testing.” AFSCME, 717 F.3d at 867 (quotation omitted and

alteration adopted). The same principle could be discerned from Von Raab,

applied in that instance to a different set of employees engaged in safety-sensitive

tasks. Overall, these “safety-sensitive” cases “conducted the special-needs

balancing test . . . in a fact-intensive manner that paid due consideration to the

characteristics of a particular job category (e.g., the degree of risk that mistakes on


                                          23
             Case: 17-12935      Date Filed: 12/20/2018    Page: 24 of 54


the job pose to public safety), the important privacy interests at stake, and other

context-specific concerns.” AFSCME, 717 F.3d at 873. In AFSCME v. Scott, 717

F.3d 851 (11th Cir. 2013), we required the State of Florida to make a similarly

“specific showing” of special needs for any category of state employee that it

wanted to subject to mandatory suspicionless drug testing. See id. at 882 (rejecting

as overbroad a state executive order requiring all state agencies to test all

employees, see id. at 858, 882–83).

      Only one time has the Supreme Court struck down a suspicionless drug-

testing regime as being unreasonable. In Chandler v. Miller, 520 U.S. 305 (1997),

Georgia had required candidates for elected state offices to certify that they passed

a test for illegal drugs. Id. at 309. The Court held that this policy did “not fit

within the closely guarded category of constitutionally permissible suspicionless

searches.” Id. Georgia asserted that drug use would “draw[] into question an

official’s judgment and integrity,” would “jeopardize[] the discharge of public

functions,” and would “undermine[] public confidence and trust in elected

officials,” id. at 318, but the Court rejected the idea that these concerns presented a

“special need” substantial enough to justify suspicionless, warrantless searches.

None of the reasons offered established “any indication of a concrete danger” or

demonstrated that the “hazards . . . are real and not simply hypothetical.” Id. at

319. There was no history of an ongoing problem with drug abuse, which,


                                           24
             Case: 17-12935     Date Filed: 12/20/2018   Page: 25 of 54


although not strictly necessary, “would shore up an assertion of special need” by

helping clarify “the precise hazards posed.” Id. There was “no reason why

ordinary law enforcement methods would not suffice to apprehend such addicted

individuals.” Id. at 320. And there was little reason to think that anyone but the

“prohibitively addicted” would actually be ensnared by the test. Id.

                                         C.

      In short, Supreme Court precedent boils down to this: searches must be

reasonable; to determine whether a warrantless search is reasonable, we consider

whether the government has demonstrated a “special need” to circumvent the

warrant requirement, and, if so, we weigh this against the public and private

interests at stake. See Lebron, 710 F.3d at 1206–07. This calculus is highly

dependent on the context of the search and the status or role of the person being

searched, and it plays out uniquely in schools, where teachers and administrators

have a “legitimate need to maintain an environment in which learning can take

place.” T.L.O., 469 U.S. at 340; see id. at 340–43; see also Earls, 536 U.S. at 831

(“Securing order in the school environment sometimes requires that students be

subjected to greater controls than those appropriate for adults.”). In many

circumstances, students in schools can be required to take drug tests because of the

unique context of the school and because teachers and administrators are

responsible for their wellbeing. See Earls, 536 U.S. at 838. Still another line of


                                         25
             Case: 17-12935     Date Filed: 12/20/2018    Page: 26 of 54


cases tells us that where drug use or intoxication would present a significant risk to

public safety, adult employees in safety-sensitive positions may be tested.

Chandler, 520 U.S. at 323. The testing regime instituted by the School Board of

Palm Beach County implicates the entirety of the Court’s precedent and requires

that we synthesize the cases addressing searches in schools with those addressing

safety-sensitive positions.

                                          IV.

      To determine whether the government has demonstrated a “special need”

justifying a departure from probable cause and warrant requirements, we first

evaluate the danger against which the testing regime is intended to guard; that is,

the danger posed by drug-addicted teachers in the classroom. We conclude that a

special need is evident. The danger posed by intoxicated teachers is significant

and it is “readily apparent” that the School Board “has a compelling interest in

ensuring” that teachers -- including substitutes -- are not habitual drug users. Von

Raab, 489 U.S. at 670; cf. id. (“It is readily apparent that the Government has a

compelling interest in ensuring that front-line interdiction personnel are physically

fit, and have unimpeachable integrity and judgment.”).

      The School Board asks us to hold that substitute teachers occupy uniquely

safety-sensitive positions or, alternatively, that that the public school context gives

rise to a powerful need to protect students. We agree with the bottom line that a


                                          26
             Case: 17-12935      Date Filed: 12/20/2018    Page: 27 of 54


“special need” is present in this case, but would formulate it somewhat differently,

as an intersection of the two possibilities, rather than as a direct outgrowth of one

or the other. Teachers do not sacrifice as many rights upon entering a school as

students do; and instructing schoolchildren is not as safety-sensitive as operating a

railroad. Nonetheless, we find that, in the unique Fourth Amendment context of a

public school, teachers are in a sufficiently safety-sensitive position so that

guaranteeing a safe and effective learning environment presents a compelling need

to justify suspicionless drug testing.

      In order to evaluate the danger posed by substitute teacher drug use, we

begin with the long-accepted notion that danger is measured by how likely it is that

harm will occur and how serious that harm will be if it does occur. Here, the first

variable, the probability of harm, is itself a function of the likelihood that a teacher

will be intoxicated and the likelihood that a dangerous situation will arise. In most

instances, one or the other would not, alone, cause the type of harm we see as

relevant here. Our calculation does not end with this figure, though. As Judge

Learned Hand famously put it, negligence is determined not just by the probability

of harm but also by “the gravity of the resulting injury.” United States v. Carroll

Towing Co., 159 F.2d 169, 173 (2d Cir. 1947). The danger, then, against which

the testing regime is intended to guard may be measured by (a) the likelihood that a

teacher will be intoxicated; (b) the likelihood that a dangerous and urgent situation


                                           27
             Case: 17-12935     Date Filed: 12/20/2018    Page: 28 of 54


will arise in school to which that teacher cannot effectively respond; and (c) the

gravity of harm that would occur if that teacher fails to respond effectively. While

the first of these probabilities may not be particularly high, a serious danger is

nonetheless present because the second and third are quite high indeed.

      To state the obvious, our schools have a singular custodial and tutelary

responsibility for our nation’s most precious resource -- our children. Parents are

compelled, under force of law, to place their children in the care of the schools.

Our teachers -- substitute or otherwise -- are directly given the responsibility to

ensure the safety and protection of our children. Each family sending a child into

the care and custody of the schools is counting on these teachers not only to

educate them, but to keep them safe. It is to them that we look to safeguard the

classroom and protect our students. Like teachers, substitute teachers are on the

front lines. After all, students are at school all day long. Teachers have close

interaction with students as young as five and as old as eighteen for the better part

of every school day for many years of their lives.

      While we cannot predict when or where a substitute teacher will face a

situation in which a child’s health or safety is at stake, we know with confidence

that these situations will occur. There are many, many students in our nation’s

public schools: some 50.7 million of them this fall. See Fast Facts, National

Center for Education Statistics, https://nces.ed.gov/FastFacts/. It takes no complex


                                          28
              Case: 17-12935    Date Filed: 12/20/2018    Page: 29 of 54


statistical formulation to recognize that serious emergencies arise all the time in the

classroom and in the school yard: kids get sick, injured, or into fights. The public

schools take prophylactic steps to ensure, as best they can, the safety of their

charges. By law, each district school board in Florida must establish policies and

procedures for safety, including safety training and risk assessment. Fla. Stat.

§ 1006.07. Some required precautions help schools prepare for particular

emergencies, like Florida’s requirement that schools with athletics programs have

an automated external defibrillator available and ensure training in its operation.

Id. § 1006.165. More generally, an obvious and basic step necessary to ensure

student safety is ensuring that the guardian in closest daily contact with students is

able to respond, and to do so promptly and without any cognitive or physical

impairment.

      If schools are going to be able to handle emergencies that threaten children’s

safety, teachers will need to be able to identify and respond to emergencies

quickly, decisively, and with sound judgment. To take one example among the

many dangers that will arise, we know for sure that kids get sick. A child’s illness

may be benign or can be anything but benign. A child’s fever may quickly

develop and spike -- it could be nonexistent in the morning and yet require medical

attention before the end of the school day. A student may develop a life-or-death

allergic reaction even more rapidly. The Centers for Disease Control and


                                          29
              Case: 17-12935      Date Filed: 12/20/2018     Page: 30 of 54


Prevention reports that four to six percent of children in this country have food

allergies, often to foods as ubiquitous as peanuts, and their reactions may be life-

threatening if not addressed quickly. Food Allergies in Schools, Centers for

Disease Control and Prevention, https://www.cdc.gov/healthyschools/

foodallergies/index.htm (“Early and quick recognition and treatment can prevent

serious health problems or death.”). There may be no time to waste in seeking

help. Nor is there time to waste when a child falls into diabetic shock or suffers a

seizure, fainting spell, or asthma attack.

       Teachers must also expeditiously recognize and respond to violent

situations. The hard fact of life is that during school hours, bad things can happen

to kids, and those front-line responders most directly supervising students -- our

teachers and substitute teachers -- must be able to respond properly. It is not

remote, idle, or fanciful to posit with some confidence that students, particularly

teenagers, will engage in conflict at school. When students get into fights, a

teacher will likely be in the best position to stop it, to diffuse it before it turns

serious, or to seek help if the situation intensifies. Sadly, we need only look to

recent events to know that teachers may, at a moment’s notice, become those most

readily able to protect our students from deadly and immediate harm from outside

the school as well. School shootings are a real and palpable possibility. They are

not so remote as to be only a hypothetical: in the first half of this year alone, school


                                             30
             Case: 17-12935      Date Filed: 12/20/2018    Page: 31 of 54


shooting incidents resulted in nearly three dozen deaths and numerous injuries.

Denisa R. Superville & Evie Blad, A Deadly School Year: 35 People Killed in

School Shootings, Education Week, May 28, 2018, https://www.edweek.org/ew/

articles/2018/05/30/a-deadly-school-year-35-people-killed.html.

      As acute situations arise, and we know they will, the danger posed by

leaving children, especially young children, in the care of an intoxicated teacher is

profound. A teacher under the influence of drugs is significantly less likely to

respond promptly, efficiently, and with sound judgment than a sober and

clearheaded teacher. As we have said, it is not particularly likely that intoxicated

teachers will regularly find themselves in front of a classroom. In some instances,

if a teacher arrived at work high or drunk, a coworker might notice that something

was wrong and would intervene -- but we will not require the School Board to

count on this, just at the Supreme Court did not rely on railroad workers to report

one another. Since the School Board considers this a danger to be guarded against,

we will consider their proposed solution, rather than waving away the problem.

      The probability of harm is significant because it is a function not only of the

relatively small chance of an intoxicated teacher in the classroom but also of the

much larger chance that an emergency will occur. If a teacher who is responsible

for the wellbeing and safety of a classroom of students is intoxicated on the job,

there is a very realistic probability that a serious situation requiring a swift and


                                           31
              Case: 17-12935     Date Filed: 12/20/2018    Page: 32 of 54


effective adult response would emerge. Thus, we consider the gravity of the harm

that could befall a child -- not to mention that child’s family -- if the theoretically

responsible adult fails to respond properly. See Knox Cty. Educ. Ass’n v. Knox

Cty. Bd. of Educ., 158 F.3d 361, 373 (6th Cir. 1998) (considering “the magnitude

of the harm that could result from the use of illicit drugs on the job” as an element

of the government interest in suspicionless drug testing of teachers). Even though

we accept a low probability of an impaired teacher leading a classroom, the result

of our calculus is that teachers, including substitutes, who are drug-addicted pose a

real danger to our schoolchildren.

      Friedenberg acknowledges the gravity of the risk, but she argues that the risk

is purely hypothetical and speculative. We think she’s wrong about the

probabilities of harm, but, in any event, profoundly mistaken when we also

consider -- as we must -- the gravity of harm. We know with a high degree of

confidence that serious problems will arise, that substitute teachers just like

permanent teachers are the first and primary line of protection for minor students in

the care of the public schools, and that an intoxicated guardian may well be unable

to respond properly and promptly. See Chandler, 520 U.S. at 319.

      The danger that would be posed by drug-using individuals overseeing our

classrooms is, we think, concrete and substantial. The government, therefore, has a

significant safety-based interest in regulating the conduct of teachers to ensure


                                           32
              Case: 17-12935      Date Filed: 12/20/2018     Page: 33 of 54


safety in the public schools. See Skinner, 489 U.S. at 620 (finding, in the railroad

context, a “[g]overnment[] interest in regulating . . . to ensure safety, like . . . its

operation of a government office, school, or prison”) (quoting Griffin, 483 U.S. at

873–74). While we fully accept that teachers are different from train drivers,

Customs Officials, and law enforcement officials who carry firearms, we think the

special need is similar in kind and at least as compelling. Teachers might not

reliably face the life-and-death stakes that these other government employees will,

but we cannot guarantee that schools will be as safe as we hope. In Von Raab, the

Court found testing was justified because “a momentary lapse of attention can have

disastrous consequences.” Von Raab, 489 U.S. at 670 (quoting Skinner, 489 U.S.

at 628). The same is true in a school environment. We don’t know that disastrous

consequences would necessarily occur if a drug-using teacher were supervising a

classroom, but the government has a powerful interest in not taking that chance.

       Common sense yields this conclusion. Running through relevant Supreme

Court precedent is the idea that “special needs” may be observed because of an

innate understanding of the problem presented. There was no evidence, empirical

or otherwise, about an existing drug problem cited in Von Raab, yet the Supreme

Court still said it was reasonable to test Customs Officials, whether they were

involved in interdiction or carried firearms. See Von Raab, 489 U.S. at 674–75.

The need for testing was undergirded by an intuitive sense of the danger that drug-


                                            33
              Case: 17-12935     Date Filed: 12/20/2018    Page: 34 of 54


using Customs Officials would pose, not by hard and demonstrable evidence. And

again the Court highlighted that risk entailed both the likelihood that a serious

harm will arise and the gravity of the harm. See id. (noting that even though “all

but a few of the employees tested are entirely innocent of wrongdoing,” the testing

regime was valid, in part because “the possible harm against which the

Government seeks to guard is substantial”)

      Although we rely heavily on the safety-sensitive Supreme Court precedents -

- Von Raab and Skinner -- we also draw support for our conclusions from the cases

addressing the drug-testing of students. These cases also establish that the

government possesses far-reaching power in the unique setting of a school. The

Fourth Amendment does not have equal force in the context of a school, owing to

the strong government interest in maintaining order and creating an environment

conducive to learning. See Vernonia, 515 U.S. at 656 (“Fourth Amendment rights

. . . are different in public schools than elsewhere . . . .”); T.L.O., 469 U.S. at 338–

40. These cases concerned the Fourth Amendment rights of students, who are

compelled to attend school, not adults, but, to the extent that these cases are

concerned with drugs in schools, as opposed to student drug use more specifically,

the same disruption could result from teachers’ drug use. E.g., Vernonia, 515 U.S.

at 662 (“[T]he effects of a drug-infested school are visited not just upon the users,

but upon the entire student body and faculty, as the educational process is


                                           34
             Case: 17-12935     Date Filed: 12/20/2018   Page: 35 of 54


disrupted.”). As our Court has pointed out, the unique concerns present in public

schools are longstanding, and the primary concern is with protection: “[S]chool

safety undoubtedly has always been a chief concern of teachers and

administrators.” Boim v. Fulton Cty. Sch. Dist., 494 F.3d 978, 984 (11th Cir.

2007).

      Teachers are not students, over whom the state acts in loco parentis, see

Vernonia, 515 U.S. at 655, but they are government employees. In Ortega, the

Court said that “[t]he governmental interest justifying work-related intrusions [on

privacy] by public employers is the efficient and proper operation of the

workplace.” Ortega, 480 U.S. at 723. The search in Ortega was less invasive than

a drug test, but something of the same principle carries over. The school is the

teacher’s workplace, and the School Board’s interest in testing relates entirely to

the “efficient and proper operation of the workplace,” not to a detached interest in

the circulation of controlled substances. See id. at 724 (“In contrast to law

enforcement officials, . . . public employers are not enforcers of the criminal law;

instead, public employers have a direct and overriding interest in ensuring that the

work of the agency is conducted in a proper and efficient manner.”).

      Reasoning along similar lines, the Sixth Circuit has addressed and upheld

the suspicionless drug-testing of public school teachers. Knox Cty. Educ. Ass’n v.

Knox Cty. Bd. of Educ., 158 F.3d 361 (6th Cir. 1998). That court spoke in no


                                          35
             Case: 17-12935      Date Filed: 12/20/2018    Page: 36 of 54


uncertain terms about the special needs presented in our schools. It too

emphasized the compelling nature of the government interests involved, observing

that it could “imagine few governmental interests more important to a community

than that of insuring the safety and security of its children while they are entrusted

to the care of teachers and administrators.” Id. at 374–75. The Sixth Circuit

looked at the unique responsibilities placed on our teachers as well -- to protect the

students they serve, to respond with alacrity to the variety of problems as they

arise, and to ensure an environment conducive to learning. Id. Additionally, the

Sixth Circuit noted that teachers acted as role models, and their actions readily

affect the “perceptions, and thoughts and values” of students. Id. at 375

(“[T]eachers occupy a singularly critical and unique role in our society in that . . .

they occupy a position of immense direct influence on a child, with the potential

for both good and bad.”)

      As we see it, then, the suspicionless testing of substitute teacher applicants

addresses many of the risks that we have outlined. For one, routine testing of

provisionally hired substitute teachers provides a layer of protection to ensure that

the guardians, the front line responders in direct control of the classrooms, are alert

and capable. If applicants are using drugs during the job application process, we

think it altogether reasonable for a school district to be suspicious of what could

happen once they assume the job -- indeed, the school district would be seriously


                                          36
             Case: 17-12935      Date Filed: 12/20/2018    Page: 37 of 54


remiss in placing children in the care of such individuals without at least being

informed of the nature of their drug use. What’s more, it also seems to us that the

school district may reasonably seek to impress upon its substitute teachers the

importance of protecting the classroom environment and the school. We recognize

that the policy only allows for testing once, on the front end of the job hiring

process and before the substitute teacher may take up her place in front of a

classroom. But this still has a salutary effect and is prophylactic, telling all

prospective substitute teachers that drugs are not tolerated in the schools. Through

this regime, the school district undeniably sends a powerful message and builds in

an additional layer of deterrence.

      Moreover, the state has an independent interest in keeping drug users out of

schools stemming from its “custodial and tutelary responsibility for children.”

Vernonia, 515 U.S. at 656. Vernonia identifies the government’s role in schools as

being “in loco parentis.” Id. at 655. This simply means that the government is

“acting as a temporary guardian or caretaker of a child, taking on all or some of the

responsibilities of a parent.” In loco parentis, Black’s Law Dictionary (10th ed.

2014). There is a “part of [this] parental authority” that means the power of

“restraint or correction,” see Vernonia, 515 U.S. at 655 (quoting 1 W. Blackstone,

Commentaries on the Laws of England 441 (1769)), but, significantly, a parent’s

power and responsibility is multi-faceted and comprises much more than just that.


                                           37
             Case: 17-12935      Date Filed: 12/20/2018    Page: 38 of 54


      Concurring in Earls, Justice Breyer explained that, in this role, schools

“shoulder the burden of feeding students . . . offering before and after school child

care services, and providing medical and psychological services.” Earls, 536 U.S.

at 840 (Breyer, J., concurring) (quotations omitted). More broadly, they “prepare

pupils for citizenship in the Republic [and] inculcate the habits and manners of

civility.” Id. (quoting Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 681

(1986) (alteration in original)). The in loco parentis status of school administrators

does not give rise to a constitutional “duty to protect,” Vernonia, 515 U.S. at 655,

but it has a protective element nonetheless, especially insofar as that protection

relates to influences that are seen as immoral, e.g., Fraser, 478 U.S. at 684

(referencing “the obvious concern on the part of parents, and school authorities

acting in loco parentis to protect children . . . from exposure to sexually explicit,

indecent, or lewd speech”). Whether we view it as a matter of physical protection

or a matter of value-inculcation, we think that schools have a meaningful interest

in keeping active drug users -- including teachers -- away from their students.

      We recognize that there is a difference between a substitute teacher and a

full-time classroom teacher. And, we note, the sufficiently compelling special

need we recognize today is limited to the question before us: drug testing of

provisionally hired substitute teachers. Substitute teachers, compared to full-time

classroom teachers, may receive more regular supervision, which increases the


                                           38
             Case: 17-12935      Date Filed: 12/20/2018    Page: 39 of 54


potential that some school official may recognize when something is wrong with

the substitute teacher. But at the end of the day, there is no real distinction

between the responsibilities assumed by substitute teachers and full-time classroom

teachers except for the amount of time they spend in the classroom. Substitute

teachers, just like regular teachers, are the first responders in the classroom, and

serve as the primary (and frequently only) caretakers for young children under the

government’s guardianship during the time they are at work. Their basic

obligations are the same: to safeguard and teach those in their care.

      Today we are asked to consider only the testing of substitute teachers, but

we do not think that by recognizing a special need in this unique setting we have

opened the floodgates to indiscriminate suspicionless searches. We have always

required, as we do today, an exceptional showing of a special need to allow a

suspicionless search, and not all government jobs present the same needs. We

have repeatedly observed that the “special needs” calculus requires a careful, case-

by-case examination of whether the duties and responsibilities surrounding the job

are compelling enough to justify the invasion of privacy. In every case, the court

must weigh privacy interests against the government’s need. In some cases,

depending on the job, a government employer might only have justification

sufficient to support searching a workspace, as in Ortega. In other cases, as here, a

more invasive search will be justified, possibly for similar safety reasons.


                                           39
             Case: 17-12935      Date Filed: 12/20/2018    Page: 40 of 54


      Courts are well-positioned to make these determinations and draw these

distinctions on a case-by-case, job-by-job, search-by-search basis. Indeed, in

AFSCME v. Scott, 717 F.3d 851 (11th Cir. 2013), when Florida’s Governor signed

an executive order requiring periodic, random, suspicionless drug-testing of all

eighty-five thousand state employees, we required the district court to make just

this kind of specific examination -- to review categorized lists detailing every type

of state job. We directed the district court to make specific findings by first

examining the State’s purported need to test each employee in each category of

job, and then to carry out the balancing test demanded by the Supreme Court for

each category. Id. at 872. We said that this sort of “fact-intensive line-drawing” is

precisely the role of courts. Id.; see also Bangert v. Hodel, 705 F. Supp. 643, 649

(D.D.C. 1989) (“Obviously, the governmental interests at stake vary with

particular positions, some of them implicating interests of various strengths in

worker and public safety, workplace efficiency, and security.”).

      Our courts are quite capable of distinguishing between the needs presented

in different factual settings. We think a court can reasonably draw the line

between a substitute teacher and another employee, say a janitor who simply cleans

a school building in the evening, whose responsibilities do not involve safety and

security, relate far less directly to students, involve profoundly different risks, or

implicate more persuasive countervailing concerns. But when we examine the


                                           40
             Case: 17-12935     Date Filed: 12/20/2018    Page: 41 of 54


responsibilities of substitute teachers, we see the compelling interests the Supreme

Court has identified in the public schools -- the protection of children, the

maintenance of a proper educational environment, and proactive efforts against

student drug use including through good role modeling. These responsibilities are

all uniquely vested in teachers, both substitute and permanent. And this is far from

the broad testing regime rejected in Chandler. Here, the setting is unique, and the

Supreme Court has recognized the uniqueness of the public school context. The

state’s concern is not the general enforcement of its penal laws but a proactive,

protective, and tutelary concern for students. See Chandler, 520 U.S. at 320

(finding “no reason why ordinary law enforcement methods would not suffice to

apprehend such addicted individuals”).

      Friedenberg objects, however, that the causal relationship is not direct

enough between an intoxicated substitute teacher’s delayed reaction time in the

case of an emergency and the possibility of harm to a child in the care of the state.

But this wouldn’t be the first time that causation is multiple and complex. Front-

line responders in this unique setting likely will be called on to solve the problem,

navigate around a dangerous and unfolding event, break up a fight before it

escalates, seek out emergency medical treatment, or provide direction and as much

protection as possible if an unthinkable emergency occurs. Thus, we conclude that




                                          41
             Case: 17-12935      Date Filed: 12/20/2018    Page: 42 of 54


there is a powerful special need in this unique setting justifying the imposition of a

suspicionless drug testing regime for substitute teacher applicants.

                                          V.

      Once a special need has been established, controlling precedent requires that

we weigh the competing private and government interests implicated by the search.

We must evaluate the reasonableness of the search by “balanc[ing] the individual’s

privacy expectations against the Government’s interests to determine whether it is

impractical to require a warrant or some level of individualized suspicion in the

particular context.” Von Raab, 489 U.S. at 665–66. At the balancing stage, once

the government has carried its burden of establishing the special need, the burden

returns to the plaintiff to persuade the court that the balance weighs in its favor.

See AFSCME, 717 F.3d at 880. The Supreme Court has laid out four factors to be

used in conducting this balancing: the strength of the individuals’ expectation of

privacy, measured in light of their chosen profession or special status; the nature

and extent of the testing regime’s intrusion on privacy; the nature of the

government’s special need; and the testing regime’s efficacy at achieving the

government’s aims. A showing of an existing problem “would shore up an

assertion of special need for a suspicionless general search program.” Chandler,

520 U.S. at 319; see also Earls, 536 U.S. at 835. But the government need not




                                           42
             Case: 17-12935     Date Filed: 12/20/2018    Page: 43 of 54


present empirical data concerning the extent of a drug problem peculiar to the

group it seeks to test. See Earls, 536 U.S. at 835; Von Raab, 489 U.S. at 660–61.

      In making this calculus we are satisfied that the intrusion on privacy has

been reasonably minimized by the School District and that the reasons offered for

the search are compelling. Again, it comes down to the fact that schools are

different. Reasonable expectations of privacy depend on circumstance, and the

government is justified in demanding more from those to whom our country’s

children are entrusted.

                                          A.

      The first factor we consider is the nature of the privacy interest at issue.

Vernonia, 515 U.S. at 654. “In the case of searches conducted by a public

employer, we must balance the invasion of the employees’ legitimate expectations

of privacy against the government’s need for supervision, control, and the efficient

operation of the workplace.” Ortega, 480 U.S. at 719–20. The expectation of

privacy is real and not insubstantial, but expectations will differ as context

changes, and the public schools are unique. Individuals who choose careers

working with children, particularly teachers in our public schools, enter a heavily

regulated field with diminished privacy expectations. In fact, the Supreme Court

has expressly recognized that “in an industry that is regulated pervasively to ensure

safety” there are lessened expectations of privacy. Skinner, 489 U.S. at 627.


                                          43
             Case: 17-12935     Date Filed: 12/20/2018    Page: 44 of 54


      As the Court first explained in T.L.O. and reiterated in Vernonia and Earls,

expectations of and interests in privacy are diminished by the unique context of

schools. T.L.O., 469 U.S. at 340 (“[T]he school setting requires some easing of the

restrictions to which searches by public authorities are ordinarily subject.”);

Vernonia, 515 U.S. at 656 (“Fourth Amendment rights . . . are different in public

schools than elsewhere . . . .”); see also Earls, 536 U.S. at 830–32. These cases all

addressed searches of students, not teachers, but the school environment is the

same. Just as “the preservation of order and a proper educational environment

requires close supervision of schoolchildren,” T.L.O., 469 U.S. at 339, the same

needs require closer supervision of some adults than might be permitted in other

areas of government employment not presenting the same safety concerns.

      The field of public education is pervasively regulated in order to protect the

students and to promote learning. Thus, for example, teachers and substitutes may

be required to undergo criminal background checks (as they are required to do in

Palm Beach County), or to obtain professional certifications of their fitness to

oversee a classroom. See, e.g., Knox Cty., 158 F.3d at 384. Florida also requires

that all first-time substitute teachers complete additional training in “classroom

management skills and instructional strategies.” Fla. Stat. § 1012.35(b). And both

the state and the School Board require fingerprinting of all new hires. Id.

§ 1012.39(1)(a). Moreover, since they place their belongings in classrooms, open


                                          44
             Case: 17-12935     Date Filed: 12/20/2018    Page: 45 of 54


to numerous people throughout the day, teachers already have a diminished

privacy interest in those belongings. Cf. Ortega, 480 U.S. at 722 (holding that

requiring a warrant for government employers’ work-related searches of

employees’ workspaces “would seriously disrupt the routine conduct of business

and would be unreasonable”). And substitute teachers, in particular, precisely on

account of their temporary role, may expect that they will be subject to closer

scrutiny.

      Bodily privacy is a different matter, but, where employees have safety-

related reasons to inquire into their employees’ physical wellbeing, the Court has

upheld intrusions on even this. The Court has “not suggest[ed] . . . that the interest

in bodily security enjoyed by those employed in a regulated industry must always

be considered minimal.” Skinner, 489 U.S. at 628. In Skinner, privacy interests

were diminished because railroad regulation had in part focused on employee

bodily fitness -- for example by requiring physical examinations for certain

employees. Id. The Customs employees in Von Raab also had to “expect effective

inquiry into their fitness and probity.” 489 U.S. at 672; see also Vernonia, 515

U.S. at 657 (finding diminished expectations of bodily privacy for student athletes

because they had to submit to physical exams). Here the School Board has

provided a similarly safety-related reason for invading teachers’ bodily privacy -- it

needs to know whether they use drugs before placing them in front of a classroom.


                                          45
             Case: 17-12935     Date Filed: 12/20/2018    Page: 46 of 54


      Teachers plainly step into a unique setting heavily regulated by the state on

account of its profound social importance to the well-being of the nation. Given

the unique role that teachers, including substitutes, play in this environment, we

cannot say that they have the same privacy interests as adults in more typical

contexts or even other government employees in similar contexts (i.e. janitors or

some administrators). See AFSCME, 717 F.3d at 882 (suggesting that the

balancing test must be conducted in a position-specific way). Thus, it does not go

too far to say that teachers have a diminished privacy interest in this unique setting.

                                          B.

      “Having considered the scope of the legitimate expectation of privacy at

issue here, we turn next to the character of the intrusion that is complained of.”

Vernonia, 515 U.S. at 658. Again, a urine drug test implicates privacy interests.

See, e.g., Skinner, 489 U.S. at 617. The privacy interests are different in character

than the interests implicated by a search of one’s home, one’s person, or one’s

personal belongings. Though urine drug testing requires those tested “to perform

an excretory function traditionally shielded by great privacy,” the invasiveness of

the test is reduced measurably when the procedures employed “endeavor to reduce

the intrusiveness of the collection process.” Id. at 626. The privacy invasion

presented by urine collection may be minimal where, for example, the testing site




                                          46
               Case: 17-12935   Date Filed: 12/20/2018    Page: 47 of 54


emulates situations generally encountered in a public restroom. See Vernonia, 515

U.S. at 658.

      The testing regime employed by the Palm Beach School District is similar to

those the Supreme Court has deemed “minimally intrusive.” Earls, 536 U.S. at

834. In Earls, urine collection took place in a private stall, with a monitor listening

from the outside for abnormal sounds. Id. at 832–33. Similarly here, collection

could take place in a stall or protected area with a monitor listening from the

outside for abnormal sounds in order to detect tampering. See Fla. Admin Code.

R. 59A-24.005(3)(c)7; Earls, 536 U.S. at 832–33. And in Earls, the results of the

testing and any self-disclosed information about prescription medications were

held confidentially, were only released on a “need-to-know” basis, and, perhaps

most notably, were not released to law enforcement. See Earls, 536 U.S. at 833.

Likewise, here the test results are not revealed to law enforcement, are maintained

in confidential files only accessible by a few individuals, and are disclosed to the

direct managers of the applicant only to reveal that the applicant did not pass a

medical examination. In other words, the results are released in a limited way and

only on a need-to-know basis. The Supreme Court has also approved policies that,

like the regime here, check the urine sample for tampering. E.g. Vernonia, 515

U.S. at 650; see also Earls, 536 U.S. at 832.




                                          47
             Case: 17-12935     Date Filed: 12/20/2018    Page: 48 of 54


      Only two minor components of the School District’s testing regime

implicate intrusions beyond what the Supreme Court has deemed to be minimally

intrusive. First, the School District’s policy allows for searches of a drug-tested

individual’s wallet for evidence of tampering supplies, if the applicant chooses to

keep the wallet on his person during the collection. Fla. Admin Code. R. 59A-

24.005(3)(c)(5). This additional step appears to us to be narrowly pointed at

preventing the use of tampering supplies, and a search of the wallet may be

avoided by placing the wallet with the rest of one’s belongings outside the stall.

Second, the disclosure of medications before testing, as is required by the testing

regime, was a consideration that raised “some cause for concern.” Vernonia, 515

U.S. at 659. Still, where there was every indication that the information about the

lawful use of medication would be kept confidential, as there is in this case, the

pre-test disclosure was “not view[ed] . . . as a significant invasion of privacy.”

Skinner, 489 U.S. at 626 n.7.

      Overall, the drug-testing program employed by the School District is the

type of intrusion the Supreme Court has found minimally invasive. The

procedures for collection are fully consonant with those that have been approved in

the past. In the face of these procedures, “the privacy interests compromised by

the process of obtaining the urine sample are in our view negligible.” Vernonia,




                                          48
             Case: 17-12935     Date Filed: 12/20/2018   Page: 49 of 54


515 U.S. at 658. We are, therefore, satisfied that the privacy invasion caused by

the School District’s testing regime is a minimal one.

                                          C.

      Next we consider “the nature and immediacy of the governmental concern at

issue here.” Vernonia, 515 U.S. at 660. As we have explained in detail, supra, we

think the government has a compelling interest. The government’s essential

interest in drug testing substitute teachers is to weed out applicants who abuse

drugs in order to better achieve the basic safety and tutelary obligations of our

schools. Again, teachers, including substitutes, are the School District’s front line

agents. They serve as the guardians of school students throughout the school day.

The drug testing regime functions prophylactically to help ensure that substitute

teachers will not be impaired. Indeed, the very preventative nature of the search

counsels in favor of its constitutional authorization: “The probable-cause

standard . . . may be unsuited to determining the reasonableness of administrative

searches where the ‘Government seeks to prevent the development of hazardous

conditions.’” Earls, 536 U.S. at 828 (quoting Von Raab 489 U.S. at 668).

      As we have explained at some length, the safety of schoolchildren and the

maintenance of an environment in which education could take place are

compelling government interests. The Supreme Court’s previous student drug-

testing cases confirm this. The unique concerns presented in public schools and


                                          49
             Case: 17-12935     Date Filed: 12/20/2018    Page: 50 of 54


involving the custodial care of children “should not disappear from the analysis of

special need simply because the drug testing is of a school employee rather than a

student.” Again, we determine that the government interests implicated today are

weighty. And the government’s interests also present sufficient immediacy. The

Supreme Court itself has recognized as “an immediate crisis” the large-scale

problem of drug addiction. Vernonia, 515 U.S. at 662–63. But the empirical

demonstration of a drug problem is not a necessary element to every suspicionless

drug search. See id.

      We conclude that the School District has presented a compelling need with

sufficient immediacy. In T.L.O., Justice Blackmun wrote of the “special need for

an immediate response to behavior that threatens either the safety of schoolchildren

and teachers or the educational process itself.” T.L.O., 469 U.S. at 353

(Blackmun, J., concurring in the judgment). This testing regime, we think,

provides the kind of immediate -- that is, proximate -- response to the threat posed

by drug-using teachers. The School District could reasonably conclude, as it

obviously did, that testing at a later date, after a problem is uncovered and while a

substitute is already standing in the front of a classroom, would not adequately

protect schoolchildren.




                                          50
             Case: 17-12935     Date Filed: 12/20/2018    Page: 51 of 54


                                          D.

      Finally, we consider the efficacy of the School District’s testing regime.

The mere fact that a drug test could conceivably be “beaten” by abstaining from

drugs for a significant enough period of time does not necessarily render the test

ineffective; Von Raab squarely rejected that argument. 489 U.S. at 676. Our

inquiry is only into whether the testing regime is “an effective means of deterring”

the undesirable behavior it targets. See Skinner, 489 U.S. at 629. We are not

required to determine whether the current testing regime is the most effective

possible means of keeping drug-using teachers out of the classroom. The Supreme

Court has rejected that idea too, see, e.g., Vernonia, 515 U.S. at 664 n.3, and it

would be strange indeed to fault an effective drug-testing regime in this unique

setting simply because the testing could be more frequent and more intrusive.

Repetitive drug testing after hiring might be more efficacious, but we cannot

demand that the School District design the single most effective regime. We are

only required to find a “reasonably effective means of addressing the School

District’s legitimate concerns.” Earls, 536 U.S. at 837. A more intrusive regime

would also place greater burdens on the Fourth Amendment’s protections against

invasions of privacy and would require a different application of the balancing test.

      Friedenberg relies on Chandler, where the Court struck down a testing

regime for candidates for state office, in part because it was glaringly ineffective


                                          51
             Case: 17-12935     Date Filed: 12/20/2018   Page: 52 of 54


and offered no realistic prospect of identifying any drug users over and above those

who would likely be deterred already by the public scrutiny that comes with

running for office. See Chandler, 520 U.S. at 319–20. But Chandler is

distinguishable. For one thing, the hazards described by the state were

characterized by the Court as being “hypothetical,” not real or concrete. Id. at 319.

For another, the testing regime there allowed candidates to schedule their own tests

and gave them a thirty-day window to do so. Id. The defendant conceded that,

with that much control, nearly all drug users would be able to abstain from drug

use long enough to pass the test. Id. at 320. The Palm Beach County School

Board has made no comparable concession.

      Here, the applicants have less control over when they are tested. Applicants

cannot control when their applications are reviewed or when they receive

conditional job offers. They must then undergo testing before New Employee

Orientation (NEO), which the district court found was “set for a date certain.” The

record is not altogether clear on this point. Friedenberg said she received a

conditional offer on February 21 and was scheduled for NEO on February 27,

giving her less than a week to schedule her test. The School Board’s director of

recruitment and retention said under oath at her deposition that teachers “typically”

must go to the first possible NEO and that the School Board “like[s] to make sure




                                         52
                 Case: 17-12935       Date Filed: 12/20/2018       Page: 53 of 54


that they come” to that first possible date, as scheduled by the School Board.3

However, she also said, in an earlier declaration, that the NEOs were available

each week in March and April, and that Friedenberg could attend her NEO “on a

later day or complete it online” if she passed a drug test or if the school board was

prohibited from enforcing the policy by Court order. We see no clear error in the

resolution of this apparent inconsistency and think that applicants here have

substantially less ability to manipulate the test scheduling than the candidates in

Chandler.

         Moreover, we can say with confidence that the second consideration drawn

from Chandler, the role of public scrutiny in discouraging drug users from running

for office, is not present here. Substitute teachers are not subject to the kind of

intense public scrutiny -- “relentless scrutiny—by their peers, the public, and the

press,” in the words of the Supreme Court -- that candidates for state office face.

Chandler, 520 U.S. at 321. In fact, the district court found that even school




3
    Her testimony was as follows:
          Q. When a substitute teacher is given a conditional job offer and they fulfill all
               the requirements that are remaining such as the drug test, then they need to
               go for a new orientation; right?
          A. Correct.
          Q. Do they typically need to go to the net new orientation?
          A. Yes.
          Q. Okay. They can’t just say, oh, well, you know, I’ll attend one in a few
               months?
          A. No. We like to make sure that they come. They’re scheduled is how we have
               it right now. [sic]
                                                 53
               Case: 17-12935   Date Filed: 12/20/2018    Page: 54 of 54


principals have only limited opportunities to observe substitute teachers. Since

substitute teachers will be largely unobserved once they are hired, it seems to us

that a drug test on the front end likely has far more deterrent value here than it did

in Chandler.

                                          VI.

      The long and the short of it is that we are satisfied that the testing regime

adopted by the Palm Beach County School Board serves a preventive and deterrent

function. When we balance all the interests as we are required to do, the School

Board clearly has carried the day. Friedenberg has a diminished privacy interest

owing to the unique Fourth Amendment context of the public schools. Plainly, the

School Board has made only a minimal intrusion on that privacy interest. It has

done so in the service of a serious and compelling need. And the testing regime

appears to us be reasonably effective and altogether reasonable. Friedenberg has

not established a substantial likelihood of success on the merits. On this

preliminary record, and on these facts, we can discern no abuse of discretion in the

district court’s denial of a preliminary injunction.

                    AFFIRMED.




                                          54